DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 17, 2021 canceling claims 18-30 and adding new claim 31 has been entered.  Claims 1-17 and 31 are currently pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Baltezor et al. U.S. Patent No. 9,814,685 (Provided on IDS 10/01/2021) in view of Ueno et al. U.S. Publication No. 2005/0131057 (Provided on IDS 10/01/2021).
Claims 1-17 of the instant application claim a method of treating bladder cancer or inhibiting the recurrence of bladder cancer in a subject, the method comprising: directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites, wherein the injecting is done following surgical resection of one or more bladder tumors of the subject, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, thereby treating or inhibiting the recurrence of the bladder cancer and further comprising administering via intravesical instillation a composition comprising a taxane solution or particles having a mean particle size (number) of from 0.1 microns to 5 microns.
Claims 1-18 of Baltezor et al. claim a composition as well as a method for treating a tumor, comprising administering to a subject with a tumor an amount effective to treat the tumor of said composition comprising particles including at least 95% by weight of a taxane selected from the group consisting of paclitaxel and docetaxel, or a pharmaceutically acceptable salt thereof, wherein the particles have one or both of the following characteristics: (i) a mean bulk density between about 0.050 g/cm3 and about 0.15 g/cm3, and/or (ii) have a specific surface area (SSA) of at least 18 m2/g; and wherein the taxane particles include both agglomerated taxane particles and non-agglomerated taxane particles, wherein the tumor is selected from the group consisting of a breast tumor, an ovarian tumor, a lung tumor, a bladder tumor, a prostate tumor, a bone tumor, a stomach tumor and a pancreatic tumor, and the subject is a human subject. 
Baltezor et al. does not specifically teach directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites followed by intravesical administration.  Baltezor et al. does not teach the specific concentration as claimed in claims 14 and 15 of the instant application.
However, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary skilled artisan to vary and/or optimize the route of administration and concentration of drug administered such that optimal treatment outcome is achieved.  Thus, an ordinary skilled artisan would have been motivated to use a route of administration well-known in the art with a reasonable expectation of providing optimal treatment outcome.
Ueno et al. teaches that prior to the effective filing date of the instant application, taxanes including paclitaxel and docetaxel were known in the art for the treatment of a variety of cancers including bladder cancer ([0038]-[0050] and [0099]).  Ueno et al. teaches that the taxane formulations are administered at the time of surgery and/or thereafter to treat residual or metastatic disease [0104].  Ueno et al. teaches that a resected tumor bed may be injected with a formulation comprising a taxane compound or perfused with a formulation comprising a taxane compound [0104].  Ueno et al. teaches that the perfusion may be continued post-resection by leaving a catheter implanted at the site of the surgery [0104].  Ueno et al. further teaches that continuous administration also may be applied where a tumor is excised and the tumor bed is treated to eliminate residual, microscopic disease wherein delivery is via syringe or catheterization [0105].  
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary skilled artisan to treat bladder cancer based on procedures well-known in the art as taught by Ueno et al., including injecting the tumor resection site with the paclitaxel formulation of Baltezor et al. following tumor resection and then initiating numerous cycles of intravesical administration of the formulation for the treatment and inhibition of bladder tumor recurrence. 
With respect to the specific concentration as claimed in claims 14 and 15 of the instant application, it is obvious and within the skill of an ordinary artisan to vary and/or optimize the concentration of a formulation such that optimal treatment results are achieved.  Thus, an ordinary skilled artisan would necessarily arrive at the concentrations as claimed since the prior art renders obvious the treatment of bladder cancer comprising the same composition as claimed by the same treatment regimen as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Baltezor et al. U.S. Patent No. 9,814,685 (Provided on IDS 10/01/2021) in view of Lerner et al. U.S. Publication No. 2004/0092577 A1 (Provided on IDS 10/01/2021).
Claim 31 of the instant application claims a method of treating bladder cancer in a subject comprising (a) administering a first administration (first cycle) of an effective amount of a composition comprising taxane particles to a bladder tumor of the subject via intratumoral injection, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, (b) optionally, administering a second administration (second cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the first administration in (a), and (c) optionally, administering a third administration (third cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the second administration in (b), thereby treating the bladder cancer.
Claims 1-18 of Baltezor et al. claim a composition as well as a method for treating a tumor, comprising administering to a subject with a tumor an amount effective to treat the tumor of said composition comprising particles including at least 95% by weight of a taxane selected from the group consisting of paclitaxel and docetaxel, or a pharmaceutically acceptable salt thereof, wherein the particles have one or both of the following characteristics: (i) a mean bulk density between about 0.050 g/cm3 and about 0.15 g/cm3, and/or (ii) have a specific surface area (SSA) of at least 18 m2/g; and wherein the taxane particles include both agglomerated taxane particles and non-agglomerated taxane particles, wherein the tumor is selected from the group consisting of a breast tumor, an ovarian tumor, a lung tumor, a bladder tumor, a prostate tumor, a bone tumor, a stomach tumor and a pancreatic tumor, and the subject is a human subject. 
Baltezor et al. does not specifically teach intratumoral injection.  
Prior to the effective filling date of the instant invention, intratumoral administration of taxane particles for the treatment of cancer was known in the art as taught by Lerner et al.  Lerner et al. teaches a method of treating a solid tumor comprising the intratumoral injection of microparticles containing the taxane drug paclitaxel (claim 19).
Accordingly prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Baltezor et al. which claims a method of treating a tumor such as a bladder tumor comprising the administration of a composition comprising particles of a taxane selected from paclitaxel and docetaxel, with the teachings of Lerner et al. which teaches that intratumoral injection of microparticles containing the taxane drug paclitaxel is a suitable route of administration well-known in the art for the treatment of cancer. 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Baltezor et al. U.S. Patent No. 10,729,673 B2 (Provided on IDS 03/11/2022) in view of Ueno et al. U.S. Publication No. 2005/0131057 (Provided on IDS 10/01/2021).
Claims 1-17 of the instant application claim a method of treating bladder cancer or inhibiting the recurrence of bladder cancer in a subject, the method comprising: directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites, wherein the injecting is done following surgical resection of one or more bladder tumors of the subject, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, thereby treating or inhibiting the recurrence of the bladder cancer and further comprising administering via intravesical instillation a composition comprising a taxane solution or particles having a mean particle size (number) of from 0.1 microns to 5 microns.
Claims 1-22 of Baltezor et al. claim a method for treating a bladder tumor, comprising administering to a subject with a bladder tumor an amount effective to treat the tumor of a composition comprising particles including at least 95% by weight of a taxane selected from the group consisting of paclitaxel, docetaxel, and cabazitaxel, or a pharmaceutically acceptable salt thereof, wherein the particles have a specific surface area (SSA) of at least 18 m2/g; and wherein the taxane particles include both agglomerated taxane particles and non-agglomerated taxane particles. 
Baltezor et al. does not specifically teach directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites followed by intravesical administration.  Baltezor et al. does not teach the specific concentration as claimed in claims 14 and 15 of the instant application.
However, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary skilled artisan to vary and/or optimize the route of administration and concentration of drug administered such that optimal treatment outcome is achieved.  Thus, an ordinary skilled artisan would have been motivated to use a route of administration well-known in the art with a reasonable expectation of providing optimal treatment outcome.
Ueno et al. teaches that prior to the effective filing date of the instant application, taxanes including paclitaxel and docetaxel were known in the art for the treatment of a variety of cancers including bladder cancer ([0038]-[0050] and [0099]).  Ueno et al. teaches that the taxane formulations are administered at the time of surgery and/or thereafter to treat residual or metastatic disease [0104].  Ueno et al. teaches that a resected tumor bed may be injected with a formulation comprising a taxane compound or perfused with a formulation comprising a taxane compound [0104].  Ueno et al. teaches that the perfusion may be continued post-resection by leaving a catheter implanted at the site of the surgery [0104].  Ueno et al. further teaches that continuous administration also may be applied where a tumor is excised and the tumor bed is treated to eliminate residual, microscopic disease wherein delivery is via syringe or catheterization [0105].  
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary skilled artisan to treat bladder cancer based on procedures well-known in the art as taught by Ueno et al., including injecting the tumor resection site with the paclitaxel formulation of Baltezor et al. following tumor resection and then initiating numerous cycles of intravesical administration of the formulation for the treatment and inhibition of bladder tumor recurrence. 
With respect to the specific concentration as claimed in claims 14 and 15 of the instant application, it is obvious and within the skill of an ordinary artisan to vary and/or optimize the concentration of a formulation such that optimal treatment results are achieved.  Thus, an ordinary skilled artisan would necessarily arrive at the concentrations as claimed since the prior art renders obvious the treatment of bladder cancer comprising the same composition as claimed by the same treatment regimen as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Baltezor et al. U.S. Patent No. 10,729,673 B2 (Provided on IDS 03/11/2022) in view of Lerner et al. U.S. Publication No. 2004/0092577 A1 (Provided on IDS 10/01/2021).
Claim 31 of the instant application claims a method of treating bladder cancer in a subject comprising (a) administering a first administration (first cycle) of an effective amount of a composition comprising taxane particles to a bladder tumor of the subject via intratumoral injection, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, (b) optionally, administering a second administration (second cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the first administration in (a), and (c) optionally, administering a third administration (third cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the second administration in (b), thereby treating the bladder cancer.
Claims 1-22 of Baltezor et al. claim a method for treating a bladder tumor, comprising administering to a subject with a bladder tumor an amount effective to treat the tumor of a composition comprising particles including at least 95% by weight of a taxane selected from the group consisting of paclitaxel, docetaxel, and cabazitaxel, or a pharmaceutically acceptable salt thereof, wherein the particles have a specific surface area (SSA) of at least 18 m2/g; and wherein the taxane particles include both agglomerated taxane particles and non-agglomerated taxane particles. 
Baltezor et al. does not specifically teach intratumoral injection.  
Prior to the effective filling date of the instant invention, intratumoral administration of taxane particles for the treatment of cancer was known in the art as taught by Lerner et al.  Lerner et al. teaches a method of treating a solid tumor comprising the intratumoral injection of microparticles containing the taxane drug paclitaxel (claim 19).
Accordingly prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Baltezor et al. which claims a method of treating a tumor such as a bladder tumor comprising the administration of a composition comprising particles of a taxane selected from paclitaxel and docetaxel, with the teachings of Lerner et al. which teaches that intratumoral injection of microparticles containing the taxane drug paclitaxel is a suitable route of administration well-known in the art for the treatment of cancer. 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 and 31 of the instant application claim the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns.  It is unclear what number in the parenthesis is referring to since number is not a synonym for size.  Therefore, it is unclear if the claims are referring to the mean particle size or the number of mean particles.  Since micron is a unit of length, the claims are being interpreted as the taxane mean particle size and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baltezor et al. U.S. Publication No. 2016/0354336 A1 (Provided on IDS 10/01/2021) in view of Ueno et al. U.S. Publication No. 2005/0131057 A1 (Provided on IDS 10/01/2021).
Claims 1-17 of the instant application claim a method of treating bladder cancer or inhibiting the recurrence of bladder cancer in a subject, the method comprising: directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites, wherein the injecting is done following surgical resection of one or more bladder tumors of the subject, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, thereby treating or inhibiting the recurrence of the bladder cancer and further comprising administering via intravesical instillation a composition comprising a taxane solution or particles having a mean particle size (number) of from 0.1 microns to 5 microns.
Baltezor et al. teaches compositions comprising particles having at least 95% by weight of a taxane, or a pharmaceutically acceptable salt thereof, wherein the particles have a mean bulk density between about 0.050 g/cm3 and about 0.15 g/cm3, and/or a specific surface area (SSA) of at least 18 m2/g, 20 m2/g, 25 m2/g, 30 m2/g, 32 m2/g, 34 m2/g, or 35 m2/g (abstract and [0003]-[0005]).  The taxane is preferably paclitaxel, docetaxel, or pharmaceutically acceptable salts thereof [[0007]-[0008].  The compositions have a mean particle size in the range of about 0.2 microns to about 5 microns [0046].  Baltezor teaches that the composition comprises a pharmaceutically acceptable aqueous carrier and is a suspension [0085].
Baltezor et al. further teaches methods for treating a tumor, comprising administering to a subject with a tumor an amount effective to treat the tumor of a composition disclosed therein wherein the tumor may be selected from the group consisting of a breast tumor, an ovarian tumor, a lung tumor, a bladder tumor, a prostate tumor, a bone tumor, a stomach tumor and a pancreatic tumor [0012].
Baltezor et al. further teaches that the compositions may be administered via any suitable route, including but not limited to orally, pulmonary, intraperitoneally, subcutaneous injection, intramuscular injection, or any other form of injection, as deemed most appropriate by attending medical personnel in light of all factors for a given subject [0105].  Baltezor et al. further teaches that a dosing cycle includes a dosing period and a post-dosing period, and the duration of a dosing cycle will be the sum of the dosing period and the post-dosing period. The dosing cycle can be kept constant for a subject or two or more different dosing cycles can be used for a subject. [0108].  Baltezor et al. teaches in one embodiment, the administering is carried out more than once, and wherein each administration is separated in time by at least 21 days [0109]. 
Thus Baltezor et al. teaches a method of treating cancer including bladder cancer in a subject comprising administering an effective amount of a composition comprising taxane particles, wherein the taxane particles have a mean particle size (number) between 0.1 microns and 5 microns, and wherein the taxane is preferably docetaxel.  Baltezor et al. further teaches that the treatment may optionally include additional cycles of administration.
With respect to the treatment of non-muscle invasive bladder cancer or muscle invasive bladder cancer, as claimed in instant claim 16 of the instant application, since Baltezor et al. broadly teaches the treatment of bladder cancer, all phases of bladder cancer are contemplated and thus the treatment of non-muscle invasive bladder cancer or muscle invasive bladder cancer is rendered obvious in the absence of a demonstration of criticality.
Baltezor et al. does not specifically teach directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites followed by intravesical administration.  Baltezor et al. does not teach the specific concentration as claimed in claims 14 and 15 of the instant application.
However, Baltezor et al. does teach the compositions may be administered via any suitable route, including but not limited to orally, pulmonary, intraperitoneally, subcutaneous injection, intramuscular injection, or any other form of injection, as deemed most appropriate by attending medical personnel in light of all factors for a given subject [0105].  Accordingly, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary skilled artisan to vary and/or optimize the route of administration such that optimal treatment outcome is achieved.  Thus, an ordinary skilled artisan would have been motivated to use a route of administration well-known in the art with a reasonable expectation of providing optimal treatment outcome.
Ueno et al. teaches that prior to the effective filing date of the instant application, taxanes including paclitaxel and docetaxel were known in the art for the treatment of a variety of cancers including bladder cancer ([0038]-[0050] and [0099]).  Ueno et al. teaches that the taxane formulations are administered at the time of surgery and/or thereafter to treat residual or metastatic disease [0104].  Ueno et al. teaches that a resected tumor bed may be injected with a formulation comprising a taxane compound or perfused with a formulation comprising a taxane compound [0104].  Ueno et al. teaches that the perfusion may be continued post-resection by leaving a catheter implanted at the site of the surgery [0104].  Ueno et al. further teaches that continuous administration also may be applied where a tumor is excised and the tumor bed is treated to eliminate residual, microscopic disease wherein delivery is via syringe or catheterization [0105].  
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary skilled artisan to treat bladder cancer based on procedures well-known in the art as taught by Ueno et al., including injecting the tumor resection site with the paclitaxel formulation of Baltezor et al. following tumor resection and then initiating numerous cycles of intravesical administration of the formulation for the treatment and inhibition of bladder tumor recurrence. 
With respect to the specific concentration as claimed in claims 14 and 15 of the instant application, which is about 1 mg/ml to about 4 mg/ml and about 1 mg/ml to about 15 mg/ml, Baltezor et al. teaches that amounts effective for these uses depend on factors including, but not limited to, the nature of the taxane (specific activity, etc.), the route of administration, the stage and severity of the disorder, the weight and general state of health of the subject, and the judgment of the prescribing physician and in one non-limiting embodiment, an amount effective is an amount that provides between 0.01 mg/kg to about 50 mg/kg of body weight per day [0104].  Baltezor et al further teaches that the solution of drug subject can be any suitable concentration such as between about 1 mg/ml to about 80 mg/ml [0138].  Accordingly, it is obvious and within the skill of an ordinary artisan to vary and/or optimize the concentration of a formulation as suggested by the prior art such that optimal treatment results are achieved.  Thus, an ordinary skilled artisan would necessarily arrive at the concentrations as claimed since the prior art renders obvious the treatment of bladder cancer comprising the same composition as claimed by the same treatment regimen as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S Publication No. 2006/0127420 A1 (Provided on IDS 10/01/2021) in view of Ueno et al. U.S. Publication No. 2005/0131057 A1 (Provided on IDS 10/01/2021).
Claims 1-7 and 10-17 of the instant application claim a method of treating bladder cancer or inhibiting the recurrence of bladder cancer in a subject, the method comprising: directly injecting an effective amount of a first composition comprising taxane particles into one or more bladder tumor surgical resection sites, wherein the injecting is done following surgical resection of one or more bladder tumors of the subject, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, thereby treating or inhibiting the recurrence of the bladder cancer and further comprising administering via intravesical instillation a composition comprising a taxane solution or particles having a mean particle size (number) of from 0.1 microns to 5 microns.
Chung et al. teaches that bladder tumors are divided into three different categories: superficial, invasive and metastatic tumors [0002].  Chung et al teaches that superficial bladder tumor is the tumor localized in the urothelium and the lamina propria whereas invasive bladder tumor is the tumor that invaded into the muscle layer of the bladder but not metastasized to other parts of the body and metastatic bladder tumor is the tumor that invaded to nearby organs, lymph nodes or other remote organs [0003].  Chung et al. teaches to treat superficial bladder tumor, transurethral resection is performed in general which is when a cystoscope, a tool with a small wire loop on the end to remove the cancer and burn away any remaining cancer cells with an electric current, is inserted into the bladder through the urethra [0004].  Chung et al. teaches that after said procedure, patients may also have chemotherapy or biological therapy since the recurrence rate is 30-85% [0004].  Chung et al. teaches that for invasive bladder tumors, all or part of the bladder may be removed and for metastatic tumors, chemotherapy or radiation therapy is used ([0005]-[0007]).  Chung et al. teaches that since the patient loses the bladder after the radical cystectomy, studies are being performed to preserve the bladder by chemotherapy and radiation therapy [0008].  Chung et al. teaches that chemotherapy can be carried out alone or together with transurethral resection and intravesical chemotherapy is carried out once a week for several weeks by injecting the anticancer drug into the bladder through a urethral catheter [0008].
Chung et al. teaches that recently paclitaxel and docetaxel are being used to treat bladder tumors in clinical trials [0009].  Chung et al. teaches formulations comprising paclitaxel for intravesical administration for the treatment of bladder tumors ([0017]-[0018], [0045]).  Chung et al. teaches it is preferable that the paclitaxel composition for the treatment of bladder tumors is delivered directly into the bladder via intravesical administration and more preferably that the paclitaxel composition for the treatment of bladder tumors is delivered directly into the bladder via intravesical administration after transurethral resection to treat superficial or invasive tumors [0046].  Chung et al. further teaches that the paclitaxel composition for the treatment of bladder tumor can be administered intravesically more than one time and can be repeatedly administered intravesically for more than 6 weeks [0051].  
Chung et al. teaches preparing formulations comprising paclitaxel particles dispersed in water wherein the average particle size is 600 nm which is 0.6 microns [0073].  Chung et al. specifically teaches administration of the paclitaxel composition for the intravesical administration for the treatment of bladder tumors (page 6 example 10). 
Thus, as detailed above, Chung et al. teaches compositions comprising paclitaxel particles having an average particle size of 600 nm or 0.6 microns for the treatment of bladder tumors delivered directly into the bladder via intravesical administration after transurethral resection to treat superficial or invasive tumors.  
Chung et al. does not teach directly injecting the composition into one or more bladder tumor surgical resection sites.  Chung et al. does not specifically exemplify docetaxel.  Chung et al. does not teach the specific concentration of the composition as claimed in claims 14 and 15.
Although Chung et al. does not teach directly injecting the composition into one or more bladder tumor surgical resection sites, it would have been within the skill of an ordinary artisan to determine a patient’s treatment regimen such that optimal results are achieved.
Ueno et al. teaches that prior to the effective filing date of the instant application, taxanes including paclitaxel and docetaxel were known in the art for the treatment of a variety of cancers including bladder cancer ([0038]-[0050] and [0099]).  Ueno et al. teaches that the taxane formulations are administered at the time of surgery and/or thereafter to treat residual or metastatic disease [0104].  Ueno et al. teaches that a resected tumor bed may be injected with a formulation comprising a taxane compound or perfused with a formulation comprising a taxane compound [0104].  Ueno et al. teaches that the perfusion may be continued post-resection by leaving a catheter implanted at the site of the surgery [0104].  Ueno et al. further teaches that continuous administration also may be applied where a tumor is excised and the tumor bed is treated to eliminate residual, microscopic disease wherein delivery is via syringe or catheterization [0105].  
Accordingly, prior to the effective filing date of the instant application, it would have been within the skill of an ordinary skilled artisan to treat bladder cancer based on procedures well-known in the art as taught by Ueno et al., including injecting the tumor resection site with the paclitaxel formulation of Chung et al. following tumor resection and then initiating numerous cycles of intravesical administration of the paclitaxel formulation for the treatment and inhibition of bladder tumor recurrence. 
Although Chung et al. does not specifically exemplify docetaxel and the specific concentration of the docetaxel composition as claimed in claims 14 and 15, Chung et al. teaches that paclitaxel and docetaxel are being used to treat bladder tumors in clinical trials [0009].  Moreover, Ueno et al. teaches that like paclitaxel, docetaxel is a taxane compound known to inhibit proliferation and growth of numerous types of cancers.  
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to substitute docetaxel for paclitaxel for the treatment of bladder cancer with a reasonable expectation of similar success.  It is prima facie obvious to substitute one known compound for another having similar functions with a reasonable expectation of predictable results.  Thus, an ordinary skilled artisan would have been motivated to substitute docetaxel for paclitaxel with a reasonable expectation of similar success and optimize the concentration of the formulation such that optimal treatment of bladder cancer is achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baltezor et al. U.S. Publication No. 2016/0354336 A1 (Provided on IDS 10/01/2021) in view of Lerner et al. U.S. Publication No 2004/0092577 A1 (Provided on IDS 10/01/2021).
Claim 31 of the instant application claims a method of treating bladder cancer in a subject, the method comprising: (a) administering a first administration (first cycle) of an effective amount of a composition comprising taxane particles to a bladder tumor of the subject via intratumoral injection, wherein the taxane particles have a mean particle size (number) of from 0.1 microns to 5 microns, (b) optionally, administering a second administration (second cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the first administration in (a), and (c) optionally, administering a third administration (third cycle) of an effective amount of the composition to the bladder tumor via intratumoral injection within a periodic interval following the second administration in (b), thereby treating the bladder cancer.
Baltezor et al. teaches compositions comprising particles having at least 95% by weight of a taxane, or a pharmaceutically acceptable salt thereof, wherein the particles have a mean bulk density between about 0.050 g/cm3 and about 0.15 g/cm3, and/or a specific surface area (SSA) of at least 18 m2/g, 20 m2/g, 25 m2/g, 30 m2/g, 32 m2/g, 34 m2/g, or 35 m2/g (abstract and [0003]-[0005]).  The taxane is preferably paclitaxel, docetaxel, or pharmaceutically acceptable salts thereof [[0007]-[0008].  The compositions have a mean particle size in the range of about 0.2 microns to about 5 microns [0046].  Baltezor teaches that the composition comprises a pharmaceutically acceptable aqueous carrier and is a suspension [0085].
Baltezor et al. further teaches methods for treating a tumor, comprising administering to a subject with a tumor an amount effective to treat the tumor of a composition disclosed therein wherein the tumor may be selected from the group consisting of a breast tumor, an ovarian tumor, a lung tumor, a bladder tumor, a prostate tumor, a bone tumor, a stomach tumor and a pancreatic tumor [0012].
Baltezor et al. further teaches that the compositions may be administered via any suitable route, including but not limited to orally, pulmonary, intraperitoneally, subcutaneous injection, intramuscular injection, or any other form of injection, as deemed most appropriate by attending medical personnel in light of all factors for a given subject [0105].  Baltezor et al. further teaches that a dosing cycle includes a dosing period and a post-dosing period, and the duration of a dosing cycle will be the sum of the dosing period and the post-dosing period. The dosing cycle can be kept constant for a subject or two or more different dosing cycles can be used for a subject. [0108].  Baltezor et al. teaches in one embodiment, the administering is carried out more than once, and wherein each administration is separated in time by at least 21 days [0109]. 
Thus Baltezor et al. teaches a method of treating cancer including bladder cancer in a subject comprising administering an effective amount of a composition comprising taxane particles, wherein the taxane particles have a mean particle size (number) between 0.1 microns and 5 microns, and wherein the taxane may be docetaxel.  Baltezor et al. further teaches that the treatment may optionally include additional cycles of administration.
Baltezor et al. does not specifically teach intratumoral injection.  
However, Baltezor et al. does teach the compositions may be administered via any suitable route, including but not limited to orally, pulmonary, intraperitoneally, subcutaneous injection, intramuscular injection, or any other form of injection, as deemed most appropriate by attending medical personnel in light of all factors for a given subject [0105].  Accordingly, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary skilled artisan to vary and/or optimize the route of administration such that optimal treatment outcome is achieved.  Thus, an ordinary skilled artisan would have been motivated to use a route of administration well-known in the art with a reasonable expectation of providing optimal treatment outcome.
Prior to the effective filling date of the instant invention, intratumoral administration of taxane particles for the treatment of cancer was known in the art as taught by Lerner et al.  Lerner et al. teaches that intratumoral injection is well-known in the medical arts and in this route of administration a pharmaceutical composition is injected directly into a tumor [0122].  Lerner et al. teaches a method of treating a solid tumor comprising the intratumoral injection of microparticles containing the taxane drug paclitaxel (claim 19).  Lerner et al. teaches that intratumoral injection is a promising alternative technique for chemotherapy and, at least conceptually, should present the most successful approach since the antineoplastic drug is administered directly to the tumor, thus achieving high local concentrations and avoiding systemic side effects and providing flexibility in dosage [0012].  
Accordingly prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Baltezor et al. which teaches that the compositions may be administered via any suitable route, including but not limited to orally, pulmonary, intraperitoneally, subcutaneous injection, intramuscular injection, or any other form of injection, as deemed most appropriate by attending medical personnel in light of all factors for a given subject with the teachings of Lerner et al. which teaches that intratumoral injection of microparticles containing the taxane drug paclitaxel is a suitable route of administration well-known in the art for the treatment of cancer. 
Thus, the cited claim of the instant application is rendered obvious in view of the cited prior art teachings.

 Conclusion
	Claims 1-17 and 31 are rejected.  Claims 18-30 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM